       Case 3:17-cr-02928-JAH Document 40 Filed 09/10/21 PageID.171 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ZAMIRA BELLOZO,                                  Case No.: 3:17-CR-02928-JAH-1
12                    Petitioner,
                                                      ORDER DENYING PETITIONER’S
13   v.                                               MOTION TO VACATE, SET ASIDE,
                                                      OR CORRECT SENTENCE
14   UNITED STATES OF AMERICA,
                                                      PURSUANT TO 28 U.S.C. § 2255
15                    Respondent.                     [Doc. No. 33]
16
17
18
19                                      INTRODUCTION
20         Pending before the Court is Petitioner Zamira Bellozo’s (“Defendant”) motion to
21   vacate, set aside, or correct her sentence under 28 U.S.C. § 2255 (“motion”). (Doc. No.
22   33). Respondent United States of America (“the Government”) filed a response opposing
23   Petitioner’s motion. (Doc. No. 39). Having carefully considered the pleadings in this action
24   and for the reasons set forth below, the Court hereby DENIES Defendant’s motion.
25                                       BACKGROUND
26         On August 25, 2017, Defendant was charged with one count of importation of
27   methamphetamine under 28 U.S.C. §§ 952 and 960. On October 31, 2017, Defendant
28   pleaded guilty to the charge. On February 7, 2018, the Court entered judgement and

                                                  1
                                                                                3:17-CR-02928-JAH-1
       Case 3:17-cr-02928-JAH Document 40 Filed 09/10/21 PageID.172 Page 2 of 6



 1   sentenced Defendant to an 87-month term of imprisonment followed by three years of
 2   supervised release. On October 23, 2018, Defendant filed her motion. On May 29, 2019,
 3   the Government filed a response opposing the motion.
 4                                     LEGAL STANDARD
 5         Under 28 U.S.C. § 2255, a federal prisoner may move the court to vacate, set aside,
 6   or correct their sentence on four grounds: (1) the sentence was imposed in violation of the
 7   Constitution or laws of the United States; (2) the court lacked jurisdiction to impose the
 8   sentence; (3) the sentence exceeded the maximum authorized by law; or (4) the sentence is
 9   otherwise subject to collateral attack. 28 U.S.C. § 2255(a); United States v. Speelman, 431
10   F.3d 1226, 1230 n.2 (9th Cir. 2005). However, a general “error of law does not provide a
11   basis for collateral attack unless the claimed error constituted a fundamental defect which
12   inherently results in a complete miscarriage of justice.” United States v. Addonizio, 442
13   U.S. 178, 185 (1979). Defendant has the burden of establishing that she is entitled to post-
14   conviction relief pursuant to 28 U.S.C. § 2255. See United States v. Frady, 456 U.S. 152,
15   170 (1982).
16                                         DISCUSSION
17         Defendant’s motion seeks collateral relief and requests that the Court reduce her
18   term of imprisonment to “47 to 60 months” based on four grounds: (1) ineffective
19   assistance of counsel; (2) first time federal offender; (3) harsh sentencing for a person
20   considered a first-time offender; and (4) mental depression. As a condition of her plea
21   agreement and sentence, Defendant knowingly and voluntarily waived her right to
22   collateral relief, except on the basis that she received ineffective assistance of counsel.
23   Therefore, the Court addresses only Defendant’s claim for ineffective assistance of
24   counsel.
25         Generally, a defendant who does not bring a claim on direct appeal cannot raise the
26   claim on collateral review. Sanchez-Llamas v. Oregon, 548 U.S. 331, 350-51 (2006).
27   However, if a defendant does not bring an ineffective assistance of counsel claim on direct
28   appeal, they may still bring that claim later under 28 U.S.C. § 2255. Massaro v. United

                                                  2
                                                                                3:17-CR-02928-JAH-1
       Case 3:17-cr-02928-JAH Document 40 Filed 09/10/21 PageID.173 Page 3 of 6



 1   States, 538 U.S. 500, 509 (2003). Although Defendant did not make a direct appeal in this
 2   case, she is making an ineffective assistance of counsel claim now under 28 U.S.C. § 2255.
 3   Therefore, the Court deems the motion appropriate for consideration.
 4         Under the Sixth Amendment, criminal defendants are entitled to “effective
 5   assistance of counsel,” in which representation is objectively reasonable in light of
 6   “prevailing professional norms.” Strickland v. Washington, 466 U.S. 668, 686-88 (1984).
 7   To sustain a claim for ineffective assistance, Defendant has the burden of satisfying
 8   Strickland’s two-prong standard. Id. First, Defendant must show that her attorney’s
 9   performance was deficient. Id. at 687. This requires a showing that her attorney made errors
10   so serious that they were not functioning as the “counsel” guaranteed to Defendant by the
11   Sixth Amendment. Id. Accordingly, Defendant must identify the acts or omissions of her
12   attorney that were the result of unreasonable professional judgment or were otherwise
13   outside the range of professional competent assistance. Id. at 690. Second, Defendant must
14   show that her attorney’s deficient performance prejudiced the defense. Id. at 687. This
15   requires showing “that there is a reasonable probability that, but for counsel’s
16   unprofessional errors, the result of the proceeding would have been different. A reasonable
17   probability is a probability sufficient to undermine confidence in the outcome.” Id. at 694.
18         Here, Defendant’s claim is based on four allegations. First, Defendant alleges she
19   received ineffective assistance because her attorney, Michael Berg, “stated that he did not
20   have much experience in cases like mine.” Mr. Berg was a California certified specialist in
21   criminal law and had practiced federal criminal law in San Diego for nearly 35 years when
22   representing Defendant. As the Government points out, Mr. Berg was widely believed to
23   be one of the best and most experienced criminal defense attorneys in this district. Even if
24   it were true that Mr. Berg “did not have much experience in cases like” Defendant’s, this
25   assertion implies that Mr. Berg still had some experience. Despite the level of Mr. Berg’s
26   experience in cases such as Defendants at the time he represented her, Defendant’s fact-
27   deficient allegation still falls short of Strickland’s two-prong standard, because it fails to
28   show that her attorney’s conduct was deficient or that his conduct prejudiced the outcome

                                                   3
                                                                                 3:17-CR-02928-JAH-1
       Case 3:17-cr-02928-JAH Document 40 Filed 09/10/21 PageID.174 Page 4 of 6



 1   of her case.
 2         Second, Defendant alleges her attorney “never took time to talk to me, never wanted
 3   to hear what I had to say.” This allegation is patently false because the record demonstrates
 4   communications between Defendant and her attorney. For one, as the Government points
 5   out, Defendant swore under oath at her plea hearing that she thoroughly went over her plea
 6   agreement with Mr. Berg (i.e., took time to talk to and hear Defendant). Further,
 7   Defendant’s allegation belies Mr. Berg’s description of Defendant’s intimate life details
 8   during her sentencing hearing. There, Mr. Berg introduced the Court to Defendant’s fiancé,
 9   mother, and brother who all sat in the courtroom. Then, Mr. Berg went into extensive detail
10   about Defendant’s upbringing, background, and children. Together, the plea and
11   sentencing hearing transcripts show that Mr. Berg indeed took time to talk to Defendant
12   and hear what she had to say. Nevertheless, this allegation alone, without more, also falls
13   short of Strickland’s two-prong standard.
14         Third, Defendant alleges her attorney “did not tell me about my criminal history
15   score or category. My Criminal History should be a I, documents state Category III.
16   Attorney specifically always told me I would sentenced under the guidelines of a Category
17   ! [sic], I was sentenced under a Category III.” At Defendant’s plea hearing, the Court
18   explained, “I’m sure your lawyers have gone over what’s called the sentencing guidelines.
19   It’s a chart I have here that is a point system, tries to give you an idea what kind of sentence
20   you might be looking at. Those guidelines are advisory, which means the District Judge
21   has the authority to sentence you to a different sentence, even up to the maximum sentence
22   authorized by law.” Following this explanation, the Court asked Defendant if she
23   understood, and Defendant replied, “Yes, Your Honor.” Then, at Defendant’s sentencing
24   hearing, this Court explicitly told Defendant, “Your criminal history score is zero. Your
25   criminal history category is I. And under the guidelines, your sentence should range
26   between 168 to 210 months in custody. The parties have agreed, however, to a minus-four
27   downward departure for fast track, resulting in an offense level of 31 and guideline range
28   of 108 to 135 months in custody.” Under these facts, Mr. Berg’s alleged promise was true,

                                                    4
                                                                                   3:17-CR-02928-JAH-1
           Case 3:17-cr-02928-JAH Document 40 Filed 09/10/21 PageID.175 Page 5 of 6



 1   therefore Defendant’s representation on this issue was not deficient and cannot support a
 2   claim for ineffective assistance of counsel. Strickland, 466 U.S. at 686-88.
 3            Lastly, Defendant alleges her attorney “told me they did not take into account my
 4   Mexican Treaty Transfer, and then upon sentencing prosecutor did take this into his
 5   findings.” Upon Defendant’s request, the Court granted a minus-two departure for a
 6   combination of circumstances, resulting in an offense level of 29 with a sentencing
 7   guideline range of 87 to 108 months. The prosecutor mentioned the treaty transfer for the
 8   purpose of having the Court consider Defendant’s underlying offense when determining
 9   whether to vary below the prosecutor’s 108-month recommended sentence. That is, the
10   prosecutor brought up the transfer’s underlying offense to persuade the Court to not
11   sentence Defendant below 108 months. Despite the Government’s recommendation for a
12   108-month term of imprisonment, this Court sentenced Defendant to a low-end sentence
13   of 87-months of imprisonment, no fine, with a three-year supervised release—well below
14   the prosecutor’s recommendation. Therefore, the transfer did not adversely affect the
15   Court’s sentencing or otherwise prejudice the Defendant because it was not considered by
16   the Court for sentencing and the Court declined the prosecutor’s sentencing
17   recommendation.
18            In sum, Defendant has not shown that her sentence was imposed in violation of the
19   law or that the court lacked jurisdiction to impose the sentence. Nor has Defendant
20   provided sufficient facts to indicate Mr. Berg’s conduct was deficient or otherwise
21   prejudiced her case. As a result, Defendant is unable to satisfy the Supreme Court’s
22   standard in Strickland for ineffective assistance of counsel.
23   ///
24   ///
25   ///
26
27
28

                                                   5
                                                                                3:17-CR-02928-JAH-1
       Case 3:17-cr-02928-JAH Document 40 Filed 09/10/21 PageID.176 Page 6 of 6



 1                                      CONCLUSION
 2         For all the reasons discussed above, IT IS HEREBY ORDERED that Defendant’s
 3   motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255 is DENIED.
 4         IT IS SO ORDERED.
 5
 6   DATED: September 10, 2021
 7                                               _________________________________
                                                 JOHN A. HOUSTON
 8
                                                 UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                6
                                                                             3:17-CR-02928-JAH-1
